United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3242
                                    ___________

Jewel Bond, doing business               *
as Bonds Kennel,                         *
                                         *
             Petitioner,                 *
                                         * Petition for Review of
      v.                                 * an Order of the United States
                                         * Department of Agriculture.
United States Department                 *
of Agriculture,                          * [UNPUBLISHED]
                                         *
             Respondent.                 *
                                    ___________

                              Submitted: April 22, 2008
                                 Filed: April 29, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Jewel Bond petitions for review of an order of the Secretary of the United States
Department of Agriculture (USDA) finding that she willfully violated the Animal
Welfare Act (AWA) and ordering her to cease and desist from violating the AWA,
suspending her AWA license for one year, and imposing a $10,000 civil penalty. We
conclude that substantial evidence supports the Secretary’s decision, see Cox v.
USDA, 925 F.2d 1102, 1104 (8th Cir. 1991) (standard of review), and that the
Secretary’s choice of sanction is not “unwarranted in law or unjustified in fact,” see
Lesser v. Espy, 34 F.3d 1301, 1309 (7th Cir. 1994). Accordingly, we deny the
petition for review. See 8th Cir. R. 47B.
                       ______________________________




                                    -2-